     Case 2:19-cv-00761-GMN-CWH Document 10 Filed 06/17/19 Page 1 of 3




 1    WRIGHT, FINLAY & ZAK, LLP
      Matthew S. Carter, Esq.
 2    Nevada Bar No. 09524
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Ave., Suite 200
      Las Vegas, NV 89117
 5    (702) 475-7967; Fax: (702) 946-1345
 6    lrobbins@wrightlegal.net
      Attorneys for Plaintiff, Deutsche Bank National Trust Company, As Trustee For The Holders Of
 7    The GSAA Home Equity Trust 2005-8, Asset-Backed Certificates, Series 2005-8
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10    DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:19-cv-00761-GMN-CWH
11    COMPANY, AS TRUSTEE FOR THE
                                                        STIPULATION AND ORDER TO
      HOLDERS OF THE GSAA HOME EQUITY
12                                                      EXTEND TIME TO RESPOND TO
      TRUST     2005-8,     ASSET-BACKED
                                                        DEFENDANT’S MOTION TO DISMISS
      CERTIFICATES, SERIES 2005-8,
13
                     Plaintiff,                         [First Request]
14
15           vs.

16    COMMONWEALTH      LAND                   TITLE
      INSURANCE COMPANY,
17
                     Defendants.
18
19           Plaintiff, Deutsche Bank National Trust Company, As Trustee For The Holders Of The
20
      GSAA Home Equity Trust 2005-8, Asset-Backed Certificates, Series 2005-8 (“Deutsche Bank”),
21
      and Defendant Commonwealth Land Title Insurance Company (“Commonwealth”), by and
22
23    through their respective attorneys of records, and hereby agree and stipulate as follows.

24           1. On June 5, 2019, Commonwealth filed a Motion to Dismiss [ECF No. 8] (“Motion”);
25           2. Deutsche Bank’s response to Commonwealth’s Motion is due June 19, 2019;
26
27
28



                                                 Page 1 of 3
     Case 2:19-cv-00761-GMN-CWH Document 10 Filed 06/17/19 Page 2 of 3



            3. Deutsche Bank’s counsel is requesting an additional thirty (30) days to file its
 1
 2             response to Commonwealth’s Motion, and thus requests up to July 19, 2019, to file an

 3             Opposition;
 4
            4. This extension is requested to allow Counsel for Deutsche Bank additional time to
 5
               review and respond to the points and authorities cited to in Commonwealth’s Motion.
 6
 7          5. Counsel for Commonwealth does not oppose this extension;

 8          6. This is the first request for an extension which is made in good faith and not for
 9             purposes of delay.
10
      ///
11
      ///
12
13    ///

14    ///
15    ///
16
      ///
17
      ///
18
19    ///

20    ///
21
      ///
22
      ///
23
      ///
24
25    ///

26    ///
27
      ///
28



                                              Page 2 of 3
     Case 2:19-cv-00761-GMN-CWH Document 10 Filed 06/17/19 Page 3 of 3




 1           7. In addition, the Parties stipulate to stay discovery pending conclusion of briefing on
 2               the Motion to Dismiss [ECF No. 8]; in other words, through the date that
 3               Commonwealth files its Reply in support of its Motion to Dismiss. Thereafter,
 4               discovery shall automatically resume.
 5
             IT IS SO STIPULATED.
 6
       DATED this 17th of June, 2019.                    DATED this 17th of June, 2019.
 7
       WRIGHT, FINLAY & ZAK, LLP                         EARLY SULLIVAN WRIGHT GIZER &
 8
                                                         McRAE LLP
 9     /s/ Christina V. Miller (Bar No. 12448 for)
       Matthew S. Carter, Esq.                           /s/ Sophia S. Lau
10     Nevada Bar No. 9524                               Kevin S. Sinclair, Esq.,
11     Lindsay D. Robbins, Esq.                          Nevada Bar No. 12277
       Nevada Bar No. 13474                              Sophia S. Lau, Esq.,
12     7785 W. Sahara Ave., Suite 200                    Nevada Bar No. 13365
       Las Vegas, NV 89117                               8716 Spanish Ridge Avenue, Suite 105
13     Attorneys for Plaintiff Deutsche Bank             Las Vegas, Nevada 89148
14     National Trust Company, As Trustee For The        Attorneys for Defendant, Commonwealth
       Holders Of The GSAA Home Equity Trust             Land title Insurance Company
15     2005-8, Asset-Backed Certificates, Series
       2005-8
16
17
                                               ORDER
18
19
       IT IS HEREBY ORDERED that the above stipulation to extend time, (ECF No. 10), is
20     GRANTED in part and DENIED in part. Deutsche Bank shall have until July 19, 2019,
21     to file its response to the pending Motion to Dismiss. However, the Court denies without
       prejudice the parties' request to stay discovery. The Parties may re-raise this request in a
22     separate stipulation filed on the docket.
23
24                 20 day of June, 2019.
       Dated this _____
25
                                               ________________________________________
26
                                               Gloria M. Navarro, Chief Judge
27                                             UNTIED STATES DISTRICT COURT

28
                                               Page 3 of 3
